Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 1 of 20 PageID #: 7764




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MISSOURI
                         (EASTERN DIVISION)


                                 )
LEVINE HAT CO., on behalf of     )
itself and all others similarly  )
situated,                        )
                                 )
             Plaintiffs,         )
                                 )
vs.                              )                            Case No. 4:16-cv-01132-SNLJ
                                 )
INNATE INTELLIGENCE, LLC et al., )
                                 )
             Defendants.         )
                                 )

     PLAINTIFF’S MEMORANDUM PURSUANT TO THE COURT’S
           ORDER DATED MAY 11, 2021 (ECF Doc. 265)1




1 Defendant ProFax filed a Notice of Bankruptcy with this Court on June 8, 2021. (ECF Doc. 266).
Plaintiff acknowledges the stay under 11 U.S.C. §362. However, Plaintiff notes that the bankruptcy
stay only applies to “the debtor” – Defendant ProFax. There are two co-defendants in this case, Innate
Intelligence and Nepute Enterprises, who are not co-debtors, and therefore to whom the stay is not
applicable. Plaintiff therefore files this brief, pursuant to the Court’s May 11 Memorandum and Order.
(ECF Doc. 265).

                                                  i
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 2 of 20 PageID #: 7765




                                          TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................... iii

I.     INTRODUCTION .................................................................................................... 1

II.       HISTORY AND PURPOSE OF THE TCPA ....................................................... 1

III.      CERTIFICATION ................................................................................................ 2

     A.      Burden for Decertification ................................................................................ 2

     B.      None of the Subject Faxes Were Sent as Email; Therefore, the TCPA

     Applies to all of the Subject Faxes. ........................................................................... 3

     C.      The Defendants’ Recipient Lists and Transmission Logs Show all the

     Subject Faxes were sent to Fax Numbers. ................................................................ 6

     D.      In re Amerifactors does not Apply Retroactively ............................................. 8

     E.      Class Opt-Out Notice ...................................................................................... 12

IV.       CONVERSION CLAIM...................................................................................... 15




                                                             ii
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 3 of 20 PageID #: 7766




                                     TABLE OF AUTHORITIES

Cases

Bowen v. Georgetown Univ. Hosp., 488 U.S. 204 (1988) .................................... 9

City Select Auto Sales Inc. v. BMW Bank of N. Am. Inc., 867 F.3d 434, 441–42

  (3d Cir. 2017) .................................................................................................. 15

Day v. Celadon Trucking Services, Inc., 827 F.3d 817, 831 (8th Cir. 2016) ..... 3

Fray v. Omaha World Herald Co., 960 F.2d 1370, 1378 (8th Cir. 1992) ........ 10

Good Samaritan Hosp. v. Sullivan, 952 F.2d 1017, 1025 (8th Cir. 1991), aff'd

  sub nom. Good Samaritan Hosp. v. Shalala, 508 U.S. 402 (1993) ................ 9

Hicks v. Brown Grp., Inc., 982 F.2d 295, 298 (8th Cir. 1992) ......................... 10

In re Dial Complete Mktg. & Sales Pracs. Litig., 312 F.R.D. 36, 52 (D.N.H.

  2015) ................................................................................................................ 14

Lyngaas v. Ag, 992 F.3d 412, 427 (6th Cir. 2021) ............................................ 11

Lyngaas v. Curaden AG, 436 F. Supp. 3d 1019, 1023–24 (E.D. Mich. 2020),

  aff'd sub nom. Lyngaas v. Ag, 992 F.3d 412 (6th Cir. 2021) ........................ 14

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812–13 (1985) ...................... 14

Sandusky Wellness Ctr., LLC v. Medtox Sci., Inc., 821 F.3d 992, 998 (8th Cir.

  2016) ................................................................................................................ 15

Statutes

47 U.S.C. §227 ............................................................................................ 1, 4, 15


                                                           iii
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 4 of 20 PageID #: 7767




Other Authorities

3 Newberg on Class Actions § 9:48. Disfavored approaches to exclusion—Opt-

  in class actions prohibited, (5th ed.) .............................................................. 13

Existence of identifiable class—Class must be definable by reference to

  objective criteria, 1 McLaughlin on Class Actions § 4:2 (17th ed.) .............. 14

H.R. REP. 102-317, 2 ........................................................................................... 1

In re Amerifactors Fin. Group, LLC Pet. for Expedited Declaratory Ruling, CG

  Docket Nos. 02-278, 05-338, Declaratory Ruling, 2019 WL 6712128 (CGAB

  Dec. 9, 2019) ...................................................................................................... 8

In Re Rules & Reguls. Implementing the Tel. Consumer Prot. Act of 1991, 18

  F.C.C. Rcd. 14014 (2003) .............................................................................. 4, 5

In the Matter of Westfax, Inc. Petition for Consideration & Clarification, 30

  F.C.C. Rcd. 8620 (2015) ................................................................................ 5, 6

Rules

Fed. R. Civ. P. 23 advisory committee's note (1966) ........................................ 13




                                                          iv
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 5 of 20 PageID #: 7768




      I.    INTRODUCTION

      On May 11, 2021, this Court entered an Order granting Plaintiff’s

Motions for Summary Judgment against Defendants ProFax, Inc., (“ProFax”)

Innate Intelligence LLC, (“Innate”) and Nepute Enterprises, LLC (“Nepute”)

(ECF Doc. 265). The Court directed the parties to submit further briefing on

Plaintiff’s Conversion claims against all Defendants (Count X), as well as

briefing regarding the narrowing of the class to include only phone numbers

that received the subject faxes on a telephone facsimile machine.

      II.   HISTORY AND PURPOSE OF THE TCPA

      The Telephone Consumer Protection Act of 1991, 47 U.S.C. §227

(“TCPA”) was passed by Congress in 1991 with the intent of restricting

“intrusive, nuisance” telemarketing via phone calls and fax machines. H.R.

REP. 102-317, 2. Unrestricted telemarketing constituted an “intrusive

invasion of privacy”. Id. In the mid-1980’s, fax machines presented a unique,

new opportunity for advertisers. Id. at 10. Fax advertisers took advantage of

the design of fax machines to send unsolicited fax advertisements, knowing

they would be received and printed by the recipients’ fax machines. Id.

Congress found this type of telemarketing problematic for two reasons: “[f]irst,

it shifts some of the costs of advertising from the sender to the recipient.

Second, it occupies the recipient's facsimile machine so that it is unavailable

for legitimate business messages while processing and printing the junk fax.”

                                       1
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 6 of 20 PageID #: 7769




Id. Thus, the TCPA and its restrictions were born.

      Over the last thirty years, the technology of business communication has

changed and been modernized, but the principles that informed the TCPA’s

enactment still apply. Companies and individuals have the right to be free from

“intrusive invasions of privacy” via their communication mediums. However,

businesses continue to be harassed by unscrupulous advertisers who flaunt

restrictions. Cases, like the instant one, seek to curtail these offenders, and

provide a remedy for those who have had their printers and inboxes filled with

unwanted advertising.

      III.   CERTIFICATION

      A. Burden for Decertification

      On February 2, 2018, this Court granted Plaintiff’s Motion for Class

Certification and certified a class comprised of 10,031 members who all

verifiably received one of the Subject Faxes sent by Innate and broadcast by

ProFax. (ECF Doc. 120). ProFax subsequently moved this Court to decertify

the class. (ECF Doc. 214). As ProFax now comes before this Court as the

proponent of decertification, it bears the burden of showing that certain class

members should be excluded from the already certified class. It cannot do this,

and therefore the class should remain as previously certified by this Court.

      The Eighth Circuit addressed which party bears the burden on a motion

to decertify a class in Day v. Celadon Trucking Services, Inc. In Day, the

                                       2
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 7 of 20 PageID #: 7770




defendant moved the court to decertify a class years after certification, and

after partial summary judgment was granted in favor of the class. Day v.

Celadon Trucking Services, Inc., 827 F.3d 817, 831 (8th Cir. 2016). The district

court judge held that the defendant “has the burden to show that specific class

members, identified by [defendant], should be excluded from the class.” Id. The

defendant’s motion was denied when the district court judge ruled that the

defendant did not meet this burden. Id. The Eighth Circuit affirmed, finding

that the district court did not abuse its discretion in placing such a burden on

the defendant. Id. at 831-32. The Court of Appeals held that a “defendant

bears a more onerous burden in challenging certification” where “the initial

certification decision was carefully considered”. Id. at 832.

      Accordingly, ProFax, as the proponent of decertification, bears the

burden of showing that some portion of the class are not covered by the reach

of the TCPA. As the Eighth Circuit has stated in Day, it is not Plaintiff’s burden

here to “re-prove” their class, rather it is now incumbent upon ProFax, as the

movant, to prove that the broadcast of the Subject Faxes falls outside the scope

of TCPA prohibitions. ProFax cannot meet this burden, and therefore the class

of 10,031, as certified, should remain unaltered.

      B. None of the Subject Faxes Were Sent as Email; Therefore, the
         TCPA Applies to all of the Subject Faxes.

      The TCPA makes it unlawful for any person to use a fax machine,


                                        3
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 8 of 20 PageID #: 7771




computer, or any other device, to send an unsolicited advertisement to a

telephone facsimile machine. 47 U.S.C. §227. The TCPA defines “telephone

facsimile machine” as “equipment which has the capacity … to transcribe text

or images (or both) from an electronic signal received over a regular telephone

line onto paper.” 47 U.S.C. §227(a)(3) (emphasis added).

      In 2003, the FCC sought to clarify what types of developing technology

fit the definition of “telephone facsimile machine”. The FCC concluded that

“telephone facsimile machine” “broadly applies to any equipment that has the

capacity to send or receive text or images.” In Re Rules & Reguls. Implementing

the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14133 (2003) (“the

2003 Ruling”). This included more devices than just the stereotypical

standalone fax machine:

      We conclude that faxes sent to personal computers equipped
      with, or attached to, modems and to computerized fax
      servers are subject to the TCPA's prohibition on
      unsolicited faxes. … The record confirms that a conventional
      stand-alone telephone facsimile machine is just one device used for
      this purpose; that developing technologies permit one to send and
      receive facsimile messages in a myriad of ways. Today, a modem
      attached to a personal computer allows one to transmit and receive
      electronic documents as faxes. “Fax servers” enable multiple
      desktops to send and receive faxes from the same or shared
      telephony lines.

Id. (emphasis added). This was consistent with the intent of Congress:

      Congress could not have intended to allow easy circumvention of
      its prohibition when faxes are (intentionally or not) transmitted to
      personal computers and fax servers, rather than to traditional

                                       4
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 9 of 20 PageID #: 7772




      stand-alone facsimile machines.

Id. Under the 2003 Ruling, individuals who received one of the Subject Faxes

on their computer in 2016 would still be members of the class. Likewise,

anyone who received one of the Subject Faxes on a standalone fax machine or

an all-in-one scanner/printer/copier/fax machine would be a member of the

class. Any device with the “capacity to send or receive text or images” is subject

to the TCPA’s prohibitions.

      The 2003 Ruling made but a single exclusion: “we clarify that the

prohibition does not extend to facsimile messages sent as email over the

internet.” Id. (emphasis added). The key word in that exclusion applicable here

is “sent”; it does not read “received”. For the reasons discussed below, we know

that none of the Subject Faxes at issue here were “sent as email over the

internet”, and thus the already-defined class does not require modification.

      This exclusion was elaborated upon by the FCC’s Consumer and

Governmental Affairs Bureau (“the Bureau”) in 2015. In 2009, Westfax, Inc.

filed a Petition with the FCC “seeking clarification of the TCPA ... as it applies

to the transmission of efaxes”; specifically, it asked “whether an efax is a fax,

an email, or both” and “whether the restrictions on unsolicited fax

advertisements apply to efaxes, and, if so, to what extent.” In the Matter of

Westfax, Inc. Petition for Consideration & Clarification, 30 F.C.C. Rcd. 8620,

8621 (2015) (“Westfax Ruling”). Westfax specifically focused on the “sent as

                                        5
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 10 of 20 PageID #: 7773




 email over the internet” language from the 2003 Ruling questioning whether

 the conversion of a fax to email after it is sent removes it from the TCPA’s

 reach. Id. at 8623. The Bureau held it did not:

           The TCPA applies to a fax that is sent as a fax over a telephone
           line to a device that meets the statutory definition of “telephone
           facsimile machine,” which, as discussed above, is the case here.
           There is an end-to-end communication that starts when the faxed
           document is sent over a telephone line and ends when the
           converted document is received on a computer. Just so, citing the
           statute in the 2003 TCPA Order, the Commission stated that, “the
           TCPA makes it unlawful for any person to use any telephone
           facsimile machine, computer or other device to send an unsolicited
           advertisement to a telephone facsimile machine,” including
           sending an unsolicited advertisement to a computer attached to a
           fax server or modem. Efaxes are sent as a fax over a telephone line
           to a telephone facsimile machine and are thus subject to TCPA and
           the Commission's rules. By contrast, a fax sent as an email over
           the Internet — e.g., a fax attached to an email message or a fax
           whose content has been pasted into an email message — is not
           subject to the TCPA.

 Id. at 8623-24 (emphasis added). As detailed below, all of the Subject Faxes

 were broadcast to fax numbers2; none of the Subject Faxes were “attached

 to an email address” or “pasted into an email message” as discussed in

 the Westfax Ruling above. Thus, all the Subject Faxes implicated in this case

 violate the TCPA, regardless of what equipment they were received on.

           C. The Defendants’ Recipient Lists and Transmission Logs
              Show all the Subject Faxes were sent to Fax Numbers.

           During the discovery phase of this case, Innate produced transmission


 2   See attached Exhibits A and B, and Section C herein.

                                                    6
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 11 of 20 PageID #: 7774




 logs and recipient lists which contained the fax numbers for all broadcasts of

 the Subject Faxes which took place between January and July 2016. The fax

 recipient lists3 that Innate purchased contained fax numbers, telephone

 numbers, names, company information, and company addresses. These

 recipient lists were provided to ProFax as the list of numbers to which ProFax

 broadcast the Subject Faxes. ProFax then provided to Innate transmission

 logs4 which reflect each fax broadcast. The logs show the number to which the

 faxes were broadcast, the date of the broadcast, the duration of the broadcast,

 and whether the fax broadcast was successful. There are no email addresses

 provided for any of the recipients.

        While it is impossible to tell what type of device received the Subject

 Faxes, that distinction is unnecessary based on the 2003 Ruling and the

 Westfax Ruling. As detailed above, the only fax broadcasts to which the TCPA

 does not apply are those sent as email over the internet. As the recipient lists

 and transmission logs reflect, none of the Subject Faxes were transmitted to

 email addresses; all were sent to ten-digit fax numbers. To wit, the named

 Plaintiff in this case testified that he received one of the Subject Faxes on a

 standalone fax machine, not via email. Thus, the evidence in this case is



 3 A sample page of the recipient list is attached hereto as Exhibit A. Personal information for the
 recipients (fax number, telephone number, name, company name, and address) have been redacted.
 4 A sample page of one of the transmission logs is attached hereto as Exhibit B. Personal information

 for the recipients (fax number, name, company, and address) have been redacted.

                                                  7
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 12 of 20 PageID #: 7775




 unassailable that all of the Subject Faxes were broadcast to fax numbers, not

 email addresses, and the device upon which the faxes were received plays no

 part in the analysis.

       D. In re Amerifactors does not Apply Retroactively

       By introducing the In re Amerifactors decision into the discussion of

 certification, ProFax has attempted to insert uncertainty into the size of the

 class because of how the ruling purports to place a previously non-existent

 limitation on what constitutes a “telephone facsimile machine”. See In re

 Amerifactors Fin. Group, LLC Pet. for Expedited Declaratory Ruling, CG

 Docket Nos. 02-278, 05-338, Declaratory Ruling, 2019 WL 6712128 (CGAB

 Dec. 9, 2019) (“Amerifactors Ruling”). In sum, the Amerifactors Ruling held

 that faxes sent to “online fax services” are “effectively an email”. Id. at *3.

 Therefore, an unsolicited fax advertisement sent to such an online fax service

 is not prohibited by the TCPA. Id. ProFax has used this as grounds to suggest

 decertification in stating that there is no way to determine whether any of the

 10,031 class members received their respective Subject Fax via one of these

 online fax services. Analyzing this is unnecessary, because it is not in accord

 with the law to retroactively apply the Amerifactors Ruling to this case.

       The Amerifactors Ruling should not apply in this case because it would

 be retroactive rulemaking which is forbidden under U.S. Supreme Court

 precedent, a position which has been widely adopted by the Eighth Circuit. The

                                        8
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 13 of 20 PageID #: 7776




 operative complaint in this case, Plaintiff’s First Amended Class Action

 Complaint was filed in January 2017 (ECF Doc. 27). The class was certified on

 February 2018 (ECF Doc. 120). The Amerifactors Ruling was issued December

 2019. Therefore, application of the ruling in Amerifactors to the notion of class

 certification is retroactive and is thusly prohibited.

         The U.S. Supreme Court addressed retroactivity in Bowen v.

 Georgetown Univ. Hosp., 488 U.S. 204 (1988). There, the Supreme Court

 expressed a disfavor of retroactivity.5 The Eighth Circuit has adopted the

 Georgetown principles regarding retroactivity and has likewise refused to

 retroactively apply administrative orders to cases. In Good Samaritan Hosp.

 v. Sullivan, an appellant challenged the Secretary of Health and Human

 Service’s reclassification of a hospital. Good Samaritan Hosp. v. Sullivan, 952

 F.2d 1017, 1025 (8th Cir. 1991), aff'd sub nom. Good Samaritan Hosp. v.

 Shalala, 508 U.S. 402 (1993). The reclassification would have been based on

 years old census data. Id. The Eighth Circuit affirmed the district court’s

 finding that the reclassification constituted a prohibited retroactive

 modification, and “would amount to retroactive rulemaking which is forbidden

 under Georgetown.” Id.



 5 Plaintiff’s Response in Opposition to Defendant ProFax’s Motion to Decertify the Class and Motion
 for Summary Judgment, pp. 16-17 (ECF Doc. 222) talks at length about the Supreme Court’s analysis
 in Bowen v. Georgetown Univ. Hosp. For the sake of brevity, Plaintiff will not restate here arguments
 the Court has already considered and addressed.

                                                  9
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 14 of 20 PageID #: 7777




       Likewise, in Fray v. Omaha World Herald Co., the Eighth Circuit held

 that provisions of 28 U.S.C. §1981, and related interpretation by the EEOC,

 could not be applied to “pending cases or pre-enactment conduct”. Fray v.

 Omaha World Herald Co., 960 F.2d 1370, 1378 (8th Cir. 1992). The Court held

 the Georgetown principle of presumptive non-retroactivity was the “better

 rule” when a change in guidance occurs after suit is filed. Id.

       In Hicks v. Brown Group, Inc., the Eighth Circuit again addressed the

 conflicting provisions of the Civil Rights Act. Hicks v. Brown Grp., Inc., 982

 F.2d 295, 298 (8th Cir. 1992). There, the Court acknowledged the distinction

 between prospective and retrospective application of the law:

       [T]he presumption against retroactive application best preserves
       the distinction between courts and legislatures: the former usually
       act retrospectively, settling disputes between persons, the latter
       usually act prospectively, setting the general rules for future
       conduct.

 Id. at 298 (quoting Simmons v. Lockhart, 931 F.2d 1226 (8th Cir. 1991).

       As this Court has already acknowledged, only one federal Court of

 Appeals, the Sixth Circuit, has directly addressed the application of the

 Amerifactors Ruling to a pending TCPA claim. There, the Sixth Circuit held

 that the ruling could not be retroactively applied to the pending TCPA claims

 in the case at issue:

       For the sake of completeness on this issue, we note our awareness
       that the Bureau issued a declaratory ruling in December 2019 that
       efaxes sent through an “online fax service” are not covered by the

                                        10
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 15 of 20 PageID #: 7778




       TCPA. In re Amerifactors Fin. Group, LLC Pet. for Expedited
       Declaratory Ruling, CG Docket Nos. 02-278, 05-338, 2019 WL
       6712128, *1, *3 ¶¶ 2, 11 (Dec. 19, 2019). But an application for
       review of the Bureau's ruling is currently pending before the FCC,
       see Applicant Career Counseling Services, Inc.’s Application for
       Review, CG Docket Nos. 02-278, 05-338 (Jan. 8, 2020), the
       Amerifactors ruling is not mentioned by either party, and the
       ruling in any event would have no bearing on the case
       before us because the operative facts here took place more
       than three years earlier, see Bowen v. Georgetown Univ. Hosp.,
       488 U.S. 204, 208, 109 S.Ct. 468, 102 L.Ed.2d 493 (1988)
       (“Retroactivity is not favored in the law. Thus, congressional
       enactments and administrative rules will not be construed to have
       retroactive effect unless their language requires this result.”); see
       also Maple Drive Farms Ltd. P'ship v. Vilsack, 781 F.3d 837, 857
       (6th Cir. 2015) (holding that because, “[g]enerally, [r]etroactive
       application of policy is disfavored,” the federal agency had to apply
       the version of its guidance that was in effect at the time of the
       incident in question) (citation and internal quotation marks
       omitted).

 Lyngaas v. Ag, 992 F.3d 412, 427 (6th Cir. 2021) (emphasis added). Given how

 the Eighth Circuit has similarly ruled on retroactively and incorporated

 Georgetown, it is reasonable to presume that the Eighth Circuit would rule

 similarly to the Sixth Circuit if presented with the same question regarding

 the Amerifactors Ruling and its application to pendent litigation.

       In the instant case, there is no question that the acts which violated the

 TCPA occurred prior to the Amerifactors Ruling. The case was filed more than

 two years prior to the Amerifactors Ruling. The class was certified more than

 a year prior to the Amerifactors Ruling. Since retroactivity in the law is

 disfavored, the Amerifactors Ruling should not be applied to this case and the


                                        11
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 16 of 20 PageID #: 7779




 class should remain certified as-is.

       E. Class Opt-Out Notice

       Should this Court ultimately decide that Amerifactors should apply

 retroactively and there is a need to differentiate between those who received

 one of the Subject Faxes on a telephone facsimile machine covered by the TCPA

 versus an online fax service, Plaintiff proposes in the alternative an opt-out

 mechanism to narrow the class. Since the class has already been certified, this

 Court should start with the proposition that 10,031 class members exist, and

 then allow the members to exclude themselves by voluntary response to a class

 notice. This procedure is consistent with the requirements of Rule 23.

       The simplest way to achieve the opt-out procedure is by sending notice

 to the class members inviting them to make a declaration by affidavit which

 would either include them in the class or exclude them. Plaintiff proposes that

 such a declaration would provide the recipient with three options: A) the

 recipient utilized an online fax service to receive fax transmissions between

 January and July 2016; B) the recipient did not utilize an online fax service to

 receive fax transmissions between January and July 2016; or C) the recipient

 cannot recall whether they utilized an online fax service to receive fax

 transmissions between January and July 2016. If the recipient of the notice

 responds with either answer B or C, then they remain in the class. If the

 recipient responds with answer A, then they are excluded from the class. If the

                                        12
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 17 of 20 PageID #: 7780




 recipient does not respond to the notice at all, then they remain in the class

 due to the prior grant of class certification.

       The concept of an opt-out class is consistent with Rule 23. “Put simply,

 Rule 23 is an opt-out, not an opt-in, mechanism.” 3 Newberg on Class Actions

 § 9:48. Disfavored approaches to exclusion—Opt-in class actions prohibited,

 (5th ed.). See Fed. R. Civ. P. 23 advisory committee's note (1966) (“Thus the

 court is required to direct notice to the members of the class of the right of each

 member to be excluded from the class upon his request. A member who does

 not request exclusion may, if he wishes, enter an appearance in the action

 through his counsel; whether or not he does so, the judgment in the action will

 embrace him.”) (emphasis added). The U.S. Supreme Court has explicitly

 rejected the notion that class actions should be opt-in rather than opt-out:

       We reject petitioner's contention that the Due Process Clause of
       the Fourteenth Amendment requires that absent plaintiffs
       affirmatively “opt in” to the class, rather than be deemed members
       of the class if they do not “opt out.” We think that such a contention
       is supported by little, if any precedent, and that it ignores the
       differences between class-action plaintiffs, on the one hand, and
       defendants in nonclass civil suits on the other. Any plaintiff may
       consent to jurisdiction. The essential question, then, is how
       stringent the requirement for a showing of consent will be.

       We think that the procedure followed by Kansas, where a fully
       descriptive notice is sent first-class mail to each class member,
       with an explanation of the right to “opt out,” satisfies due process.
       Requiring a plaintiff to affirmatively request inclusion would
       probably impede the prosecution of those class actions involving
       an aggregation of small individual claims, where a large number
       of claims are required to make it economical to bring suit. The

                                         13
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 18 of 20 PageID #: 7781




       plaintiff's claim may be so small, or the plaintiff so unfamiliar with
       the law, that he would not file suit individually, nor would he
       affirmatively request inclusion in the class if such a request were
       required by the Constitution. If, on the other hand, the plaintiff's
       claim is sufficiently large or important that he wishes to litigate it
       on his own, he will likely have retained an attorney or have
       thought about filing suit, and should be fully capable of exercising
       his right to “opt out.”

 Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812–13 (1985) (internal

 citations omitted). Thus, should this Court decide that participation on the part

 of class members be required to define the class, then doing so via an opt-out

 notice is the only permissible method. Once judgment is entered, Plaintiff

 would be amenable to revising the language of such an opt-out notice with the

 consultation of the Court and Defendant.

       Because this proposed opt-out notice is so simple, it does not create

 challenges to the ascertainability to of the class. Self-identification of class

 members is permissible where it is administratively feasible. Existence of

 identifiable class, 1 McLaughlin on Class Actions § 4:2 (17th ed.). “The use of

 affidavits as a mechanism for establishing class membership has been

 approved by many courts.” Lyngaas v. Curaden AG, 436 F. Supp. 3d 1019,

 1023–24 (E.D. Mich. 2020); See In re Dial Complete Mktg. & Sales Pracs. Litig.,

 312 F.R.D. 36, 52 (D.N.H. 2015) (“Indeed, the leading treatise on class action

 lawsuits has confirmed that a ‘simple statement or affidavit may be sufficient

 where claims are small or are not amenable to ready verification.’”) (quoting


                                        14
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 19 of 20 PageID #: 7782




 Newberg on Class Actions (4th ed.)); see City Select Auto Sales Inc. v. BMW

 Bank of N. Am. Inc., 867 F.3d 434, 441–42 (3d Cir. 2017) (“Affidavits, in

 combination with records or other reliable and administratively feasible

 means, can meet the ascertainability standard.”); see Sandusky Wellness Ctr.,

 LLC v. Medtox Sci., Inc., 821 F.3d 992, 998 (8th Cir. 2016) (“[F]ax logs showing

 the numbers that received each fax are objective criteria that make the

 recipient clearly ascertainable.”).

       IV.   CONVERSION CLAIM

       In light of Plaintiff prevailing on the TCPA claims (Counts I, II, and VIII

 of Plaintiff’s First Amended Class Action Complaint, ECF Doc. 27) against

 Defendants, Plaintiff’s conversion claims have arguably been rendered moot.

 Any recovery under a theory of conversion for actual damages incurred may be

 duplicative of, and subsumed by, the amount each class member would receive

 under the statutory penalty imposed by the TCPA. Further, the TCPA

 authorizes claimant to pursue private rights of action to recover “actual

 monetary loss from such a violation, or to receive $500 in damages for each

 such violation, whichever is greater”. 47 U.S.C. § 227(b)(3)(B) (emphasis

 added). As such, Plaintiff will agree to voluntarily dismiss Count X of the First

 Amended Complaint, thereby rendering ProFax’s Motion for Summary

 Judgment on that count moot.



                                        15
Case: 4:16-cv-01132-SNLJ Doc. #: 267 Filed: 06/11/21 Page: 20 of 20 PageID #: 7783




                                                  Respectfully submitted,

                                                  KEANE LAW LLC

                                                  /s/ Steven Duke
                                                  Ryan A. Keane, #MO62112
                                                  Steven W. Duke #MO68034
                                                  7777 Bonhomme Ave, #1600
                                                  St. Louis, MO 63105
                                                  Phone: (314) 391-4700
                                                  Fax: (314) 244-3778
                                                  ryan@keanelawllc.com
                                                  steve@keanelawllc.com
                                                  Attorneys for Plaintiffs




                          CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed via the Court’s

 Electronic Filing System this 11th day of June, 2021, which will send a notice

 of electronic filing to all counsel of record.



                                                  /s/ Steven Duke




                                          16
